Citation Nr: 1430719	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-36 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right hip necrosis, to include as due to a service-connected lumbar spine disability.

2.  Entitlement to service connection for left hip necrosis and degenerative joint disease (DJD), to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a January 2013 videoconference hearing, the transcript of which is included in Virtual VA.

The issue of service connection for left hip necrosis and DJD, to include as due to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed right hip necrosis and underwent right hip replacement surgery.

2.  The Veteran sustained a low back and right hip injury in service.

3.  The evidence is in equipoise as to whether right hip necrosis is related to service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right hip necrosis have been met.  38 U.S.C.A. §§ 1131, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for right hip necrosis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of necrosis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).   

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Hip Necrosis

The Veteran contends that he sustained a back and right hip injury in service after being thrown to the ground after being struck by a heavy metal tow bar.  See January 2013 Board Hearing Transcript at pg. 3.  
Initially, the Board finds that the Veteran has been diagnosed with right hip necrosis and underwent right hip replacement surgery in 2008.  See February 2009 VA examination report, September 2011 VA examination report; see also September 2011 statement from Dr. M.S., and November 2010 statement from Dr. J.M.

On the question of an in-service injury, the Board finds that the Veteran sustained an injury in service when he fell on his back and right hip after being struck by a tow bar.  In a December 1986 service treatment record, the Veteran reported that he was working on a tow cable and injured his back.  Follow-up service treatment records reflect continued complaints of low back pain, right hip pain, and right leg pain and numbness.  See May 1987 June 1987, August 1987, and October 1987 service treatment records.  The Board further finds the Veteran's statements regarding being thrown to the ground after being struck by a heavy metal tow bar in service to be credible.  As such, the Board finds that the Veteran a back and right hip injury in service.

Next, the Board finds that the evidence is in equipoise as to whether right hip necrosis is related to service.  The Veteran was afforded a VA examination in February 2009.  The examiner reviewed the claims file, interviewed the Veteran, and diagnosed right hip aseptic necrosis.  The examiner then opined that the Veteran's right hip condition was less likely than not related to the Veteran's complaints of hip pain in service.  This opinion was based on a lack of documentation in his records referable to any symptoms that could have been caused by aseptic necrosis.  The examiner also noted that the Veteran first sought treatment for this condition in March 2008.  The Board finds the February 2009 medical opinion to be of little probative weight.  Although the VA examiner stated that there was a lack of documentation in the Veteran's records regarding any symptoms that could have been caused by aseptic necrosis, service treatment records reflect several complaints of back and hip pain and numbness in service.

Weighing against the claim is a September 2011 VA examination report where the VA examiner reviewed the claims file, interviewed the Veteran, and performed diagnostic testing.  The examiner diagnosed the Veteran with right hip avascular necrosis and opined that this condition was less likely than not related to service.  In support of this conclusion, the examiner stated that there was no documentation in service treatment records to link the Veteran's low back condition with the Veteran's avascular necrosis.  Further, the Veteran was diagnosed with avascular necrosis in 2008, 19 years after service separation.  Despite a reference to treatment in the 1990s by a private physician, no treatment records were present in the claims file.  Moreover, the examiner noted that the Veteran did not report hip pain on the Report of Medical History completed during service.  

The Board notes that the June 1989 Report of Medical History referenced by the September 2011 VA examiner, and completed by the Veteran at service separation, did not list "hip pain" as one of the options that could have been selected by a veteran at separation.  The Veteran did, however, check "yes" to recurrent back pain, which as shown by service treatment records, was often referenced in concert with his right hip and right leg pain.   

Weighing in favor of the Veteran's claim is a September 2011 statement from 
Dr. M.S., one of the Veteran's treating physicians.  In this statement, Dr. M.S. noted that he reviewed the Veteran's military records and noted that the Veteran had sustained an injury during service where he was struck by a heavy metal object and thrown several feet.  It was noted that the Veteran had complained of pain in his back and hip since that time.  Dr. M.S. also stated that when the Veteran first became a patient in the 1990s, he complained of chronic back and hip pain due to the in-service injury.  The Veteran was prescribed anti-inflammatory medication to help alleviate his symptoms, and when the condition worsened, Dr. M.S. referred him to a physician at a sports medicine clinic.  For these reasons, Dr. M.S. opined that the in-service injury to his back and hip was "certainly more likely than not" what lead to a late development of aseptic necrosis of the hip.  

Although treatment records from Dr. M.S. from the 1990s are not currently of record, the Board will accept the doctor's statements as probative evidence that the Veteran did seek treatment at that time.  The Veteran also testified that he received treatment from a private doctor after service and was taking anti-inflammatory medication (NSAIDS) after service separation.  See January 2013 Board Hearing Transcript at pgs. 5-6.
Also weighing in favor of the Veteran's claim is a November 2010 statement from another treating physician, Dr. J.M.  In his statement Dr. J.M. noted that the Veteran's military records were reviewed and that the Veteran had sustained an injury to his hip and back after being struck by a metal object in service.  The Veteran complained of right hip and back pain at that time.  Dr. J.M. stated that the Veteran ultimately developed aseptic necrosis of the right hip and opined that it was more likely than not that the in-service injury caused damage to the right hip resulting in late development or avascular necrosis.  

The Board has reviewed and considered the Veteran's statements regarding persistent back and right hip pain since service separation.  In this regard, the Board finds that the Veteran filed claims for service connection in July 1991 for chronic back pain, broken left ring finger, broken hand, and a head injury; however, the Veteran did not file a claim for service connection for a right hip disorder at that time.  That notwithstanding, the Veteran has reported that he self-medicated with anti-inflammatory medications and therapy since service and had dealt with the pain on his own.  See January 2013 Board Hearing Transcript at pgs. 5-6. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the most probative evidence includes the September 2011 VA examination report and the private medical opinions from Dr. M.S. and Dr. J.M.  The Board finds that these medical opinions are of relatively equal probative weight.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right hip necrosis is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for right hip necrosis is granted.




REMAND

The Board finds that a remand is warranted in regard to the claim for service connection for necrosis and DJD of the left hip. 

The Veteran has been diagnosed with left hip necrosis and DJD; however, service treatment records do not reflect an in-service injury to the left hip or complaints of left hip pain.  That notwithstanding, the claim has also been processed as secondary to the service-connected degenerative disc disease of the lumbosacral spine disability.  Additionally, the Veteran has now been granted service connection for right hip necrosis.  Accordingly, a medical opinion is warranted to assist in determining whether currently diagnosed left hip necrosis is caused or aggravated by the service-connected lumbar spine and/or right hip disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a medical opinion to assist in determining whether left hip neuritis and/or DJD is secondary to a service-connected disability.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the he should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to the examiner for review.  The examiner should review the entire claims file, to include the Veteran's lay statements.  

Then, the VA examiner should state an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed left hip avascular neuritis and/or DJD is caused or aggravated (increased in severity beyond its natural progression) by a service-connected disability, to include the lumbar spine disability and the right hip avascular neuritis disability.

The VA examiner should provide a clear rationale for the opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.

2.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


